Title: From John Adams to the President of Congress, No. 12, 5 October 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 5 Oct. 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 277–280). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:81–82.
     Received by Congress on 29 Jan. 1781, this letter reported that on 6 Sept. the Dutch plenipotentiaries at St. Petersburg, Baron Willem van Wassenaer-Starrenburg and Baron Dirk van Heeckeren van Brantzenburg, had an audience with Grand Duke Paul, heir to the Russian throne, and his consort, Grand Duchess Sophia. It contained English translations of the formal statements by Wassenaer-Starrenburg and the Grand Duke’s reply. Adams also noted the arrival at St. Petersburg, on 6 Sept., of Frederick-William, Prince of Prussia. According to Adams the dispatches from St. Petersburg removed any justification for further delay in the Dutch accession to the armed neutrality. Austria, Prussia, and Portugal, he reported, were likely to join the armed neutrality, and all the neutrals would agree to a maritime code. But he added: “this intelligence is so general, and has the Air of being so conjectural, that I know not, how much dependence is to be had upon it.”
    